                          Case 2:18-cr-00003-CB Document 101 Filed 03/13/19 Page 1 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                            UNITED STATES DISTRICT COURT
                                                       Western District of Pennsylvania
                                                                          )
              UNITED STATES OF AMERICA                                    )          JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
                          BRAD LANESE                                                Case Number: 18·3
                                                                          )
                                                                          )          USM Number: 38758068
                                                                          )
                                                                          )          Thomas Livingston, FPO
                                                                                     Defendant's Attorney
                                                                          )
THE DEFENDANT:
~ pleaded guilty to count(s)            1
D pleaded nolo contenderc to count(s)
  which was accepted by the court
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended               Count

 18   u.s.c. 1958                   Interstate commerce wt intent to commit murder for hire                   11/14/2017                  1




       The defendant is sentenced as provided in pages 2 through                 7          ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                               Dis       D are dismissed on the motion of the United States,

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defcnOant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          3/13/2019
                                                                         Date ~flffiPositi0fl OfJudgment




                                                                          f~thl._~issO()~~~-s. qi~trict Judge__ _
                                                                         Name and Title of Judge


                                                                          3/13/2019
                                                                          Date
                         Case 2:18-cr-00003-CB Document 101 Filed 03/13/19 Page 2 of 7
AO 245B (Rev. 02118) Judgment in Criminal Cru.e
                     Sheet 2 - Imprisonment

                                                                                                       Judgment -   Page    2   of   7
 DEFENDANT: BRAD LANESE
 CASE NUMBER: 18-3

                                                               IMPRISONMENT
            The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total
 term of:
  96 months, with credit for time served on any federal detainer.




     Ill    The court makes the following recommendations to the Bureau of Prisons:

  In order of priority: (1) That Defendant be housed in a facility that offers training for a commercial driver's license and/or
  professional plumbing; and (2) that Defendant be housed in a facility as close as possible to Pittsburgh, PA



     ~      The defendant is remanded to the custody of the United States Marshal.

     0      The defendant shall surrender to the United States Marshal for this district:

                                                   0    a.m.     0 p.m.       on
            • "
            0   as notified by the United States Marshal.

     0      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            0   before 2 p.m. on

            O as notified by the United States Marshal.
            0   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

                                                       with a certified copy of this judgment.
 "
                                                                                                     UNITED STATES MARSHAL



                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
                          Case 2:18-cr-00003-CB Document 101 Filed 03/13/19 Page 3 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                    Judgment-Page    _;;!_ of
DEFENDANT: BRAD LANESE
CASE NUMBER: 18-3
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 years.




                                                      MANDATORY CONDITIONS

J.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if app/1cable)
5.     li1 You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 2:18-cr-00003-CB Document 101 Filed 03/13/19 Page 4 of 7
 AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 3A- Supervised Release
                                                                                                Judgment--Page                of
DEFENDANT: BRAD LANESE
CASE NUMBER: 18-3

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      mun,.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you arc authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the pcmUssion of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions ofthc probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                      Case 2:18-cr-00003-CB Document 101 Filed 03/13/19 Page 5 of 7

AO 245B (Rev. 02118) Judgment in a Criminal Case
                     Sheet 38 - Supervised Release
                                                                                              Judgment-Page _ ___5___ of ____ 7 ____ _
DEFENDANT: BRAD LANESE
CASE NUMBER: 18-3

                                    ADDITIONAL SUPERVISED RELEASE TERMS
While Defendant is on supervised release pursuant to this Judgment, he shall not commit another federal, state or local
crime, he shall comply with the standard conditions of supervision recommended by the Sentencing Commission and
adopted by this Court, and shall comply with the following additional conditions:

1. Defendant shall not illegally possess a controlled substance.

2. Defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

3. Defendant shall submit his person, property, house, residence, vehicle, papers, business or place of employment, to a
search, conducted by a United States Probation or Pretrial Services Officer at a reasonable time and in a reasonable
manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision. Failure to
submit to a search may be grounds for revocation. Defendant shall inform any other residents that the premises may be
subject to searches pursuant to this condition.

4. Defendant shall participate in a mental health assessment and, if necessary, a treatment program for mental health, said
program to be approved by the probation officer, until such time as Defendant is released from the program by the
Probation Office. The Probation Office is authorized to release Defendant's Presentence Report to the treatment provider
if so requested.

5. Defendant shall participate in a program of testing and, if necessary, treatment for substance abuse, said program to be
approved by the probation officer, until such time as Defendant is released from the program by the Probation Office.
Defendant shall submit to one drug urinalysis test within 15 days after being placed on supervision, and periodic tests
thereafter.

6. Defendant shall not intentionally purchase, possess and/or use any substances designed to simulate or alter in any way
Defendant's own urine specimen. In addition, Defendant shall not purchase, possess and/or use any devices designed to
be used for the submission of a third-party urine specimen.

7. Defendant shall cooperate in the collection of DNA as directed by the probation officer.

8. Defendant shall participate in the Probation Office's Workforce Development Program if and as directed by the probation
officer.
                          Case 2:18-cr-00003-CB Document 101 Filed 03/13/19 Page 6 of 7
AO 245B (Re\·. 02118)   Judgment in a Criminal Case
                        Sheet 5 -- Criminal Monetary Penalties
                                                                                                               Judgment -   Page     6      of       7
 DEFENDANT: BRAD LANESE
 CASE NUMBER: 18-3
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                   JVTA Assessment*                        Fine                     Restitution
 TOTALS             $ 100.00                      $                                       $                        $



 D    The determination of restitution is deferred until                          An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otheIWise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664{i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                              Total Loss**             Restitution Ordered             Priority or Percentage




                                                                                                                                                      '




 TOTALS                                $                           0.00               $                        0.00


 D     Restitution amount ordered pursuant to plea agreement S

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day afterthe date of the judgment, pursuant to l 8 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the            D       fine   D   restitution.

        D    the interest requirement for the         D     fine       •     restitution is modified as follows:

 * Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114•22.
 ** Findings for the total amount of losses arc required under Chapters 109A, 110, I JOA, and 113A ofTitle 18 for offenses committed on or
 after September 13, 1994, but before April 23, I 996.
                         Case 2:18-cr-00003-CB Document 101 Filed 03/13/19 Page 7 of 7
AO 2458 (Rev 02118) Judgment in a Cnmmal Cll5e
                    Sheet 6 -- Schedule of Payments

                                                                                                                Judgment - Page      7      of          7
DEFENDANT: BRAD LANESE
CASE NUMBER: 18-3


                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D      Lump sum payment of$                              due immediately, balance due

             D    not later than                                    , Of
             D    in accordance with D       C,    D    D,     D E,        or     D    F below; or

B     D      Payment to begin immediately (may be combined with                 • c,       DD, or       D F below); or

C     D      Payment in equal                      (e.g.. weekly, monthly, quarterly) installments of $                              over a period of
                           (e.g., momhs or years), to commence                     __ (e.g., 30 or 60 days) after the date of this judgment; or

D     D      Payment in equal                        (e.g., weekly. monthly, quarterly) installments of $                          over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     O      Payment during the term of supervised release will commence within                _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     !iZl   Special instructions regarding the payment of criminal monetary penalties:

             To the extent that he has not already done so, Defendant shall pay to the United States one special assessment of
             $100, which shall be paid to the United States District Court Clerk forthwith.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.                       ·




D    The defendant shall pay the cost ofprosccution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
